TAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Receipt of the Information Disclosure Statement filed on November 12, 2020 is acknowledged. A signed copy is attached to this office action. 

Claim Objections
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The closest prior art is that of Gorlin et al., described below. Gorlin does not disclose, suggest, or motivate the skilled artisan to include a cationic surfactant which would result in the composition having an R value of about 1, were R is defined as the sum of the concentration of any nonionic or zwitterionic surfactants, divided by total surfactant concentration. 

Allowable Subject Matter
Claims 14-20 are allowed. Independent Claim 14 requires a cationic amendment. Claims 15-20 directly depends from claim 14 and is deemed free of the art as well. The closest prior art is that of Gorlin et al., described below. Gorlin does not disclose, suggest, or motivate the skilled artisan to include a cationic surfactant which would result in the composition having an R value of about 1, were R is defined as the sum of 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over Gorlin (US 6,228,824). 
Gorlin discloses a pink colored automatic dishwasher detergent composition formulated as a gel-like aqueous product of exceptionally good physical stability, low bottle residue, low cup leakage, red color stability and improved cleaning performance (abstract). 
Gorlin discloses his composition comprises: 

 (b) 1% to 20% of at least one alkali metal silicate; 
 (c) 0.25% to 10% of at least one alkali metal hydroxide; 
 (d) 0.1% to 5% of at least one chlorine bleach stable, water-dispersible organic detergent active material; 
 (e) 0.05% to 2% chlorine bleach stable foam depressant; 
 (f) at least one chlorine bleach compound in an amount to provide about 0.2% to 4% of available chlorine; 
 (g) 0.1% to 2.5%, more preferably 0.2% to 1.5% of a high molecular weight hydrophilic cross-linked polyacrylic acid thickening agent; 
 (h) 0.1% to 5%, more preferably 0.25% to 4.0% of a low molecular weight non-cross-linked polyacrylate-type polymer; 
 (i) 0 to 2%, more preferably 0.05% to 1% of a long chain fatty acid or a metal salt of a fatty acid; 
 (j) 0.001% to 0.5%, more preferably 0.001% to 0.2% of a F2O3 C.I. Pigment Red 1010 colorant; and 
 (k) the balance being water (column 2, lines 27-50). 

Although any chlorine bleach compound may be employed in the compositions, such as dichloro-isocyanurate, dichloro-dimethyl hydantoin, or chlorinated TSP, alkali metal or alkaline earth metal, e.g. potassium, lithium, magnesium and especially sodium, hypochlorite is preferred. The composition should contain sufficient amount of chlorine bleach  compound to provide about 0.2 to 4.0% by weight of available chlorine, as determined, for example by acidification of 100 parts of the composition with excess hydrochloric acid. A solution containing about 0.2 to 4.0% by weight of sodium hypochlorite contains or provides roughly the same percentage of available chlorine (column 6, lines 40-52; claim 1f). 
Suitable surfactants, including myristyl-dimethylamine oxide can be included in the amount of 0.1-5% (column 6, line 57 through column 7, line 43).  It is noted that myristyl-dimethylamine oxide is nonionic surfactant. When myristyl-dimethylamine oxide is the only surfactant used, the R value will be calculated to be 1 as recited in the instant claims. 
The pH of the solution is disclosed to be at least 9.5 and as high as 14 (column 7, lines 63-65), which overlaps the recited range of 8-12.5.
 The recitation of “wherein the sanitizing or disinfecting composition exhibits at least a 3-log reduction in at least one of an M. bovis or C. diff population within 10 
Regarding claims 2-3, as noted above, the pH of the solution is disclosed to be at least 9.5 and as high as 14 (column 7, lines 63-65). 
Regarding claims 4-5, as noted above, suitable surfactants, including myristyl-dimethylamine oxide can be included in the amount of 0.1-5% (column 6, line 57 through column 7, line 43).  
Regarding claims 6-8 and 11-13, as noted above, although any chlorine bleach compound may be employed in the compositions of this invention, such as dichloro-isocyanurate, dichloro-dimethyl hydantoin, or chlorinated TSP, alkali metal or alkaline earth metal, e.g. potassium, lithium, magnesium and especially sodium, hypochlorite is preferred. The composition should contain sufficient amount of chlorine bleach  compound to provide about 0.2 to 4.0% by weight of available chlorine, as determined, for example by acidification of 100 parts of the composition with excess hydrochloric acid. A solution containing about 0.2 to 4.0% by weight of sodium hypochlorite contains or provides roughly the same percentage of available chlorine (column 6, lines 40-52; claim 1f, 3). 
Regarding claim 10, while anionic surfactants are disclosed as compatible in the formulation (column 6, line 57 through column 7, line 36).  
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have prepared a composition according to a composition according to the instant claims. While Gorlin does not disclose an exemplary example, he does disclose each range and component are suitable for use in preparing a composition within the scope of the instant claims. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA S MERCIER whose telephone number is (571)272-9039. The examiner can normally be reached M-F 5:30 am to 4 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on 571-272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.